Citation Nr: 1229042	
Decision Date: 08/23/12    Archive Date: 08/30/12

DOCKET NO.  06-27 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether the reduction of the Veteran's 60 percent evaluation for asthma to a 30 percent evaluation, effective March 1, 2006, was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from January 1996 to May 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that reduced the evaluation of the Veteran's asthma from 60 to 30 percent, effective March 1, 2006.

In June 2011, the Board remanded the present matter for further development.


FINDINGS OF FACT

1.  In September 2005, the RO notified the Veteran of a proposal to reduce the disability rating for asthma from 60 percent to 30 percent disabling based on the report of a July 2005 VA respiratory examination.

2.  In a December 2005 rating decision, the RO reduced the Veteran's rating for asthma to 30 percent disabling, effective March 1, 2006.

3.  At the time of the reduction, a 60 percent evaluation had been in effect since August 26, 2002, less than five years.

4.  The objective evidence shows that at the time of the reduction the Veteran's asthma manifested an FEV-1 of 58 percent of predicted and daily inhalational bronchodilator therapy.

5.  The record demonstrates that at the time the RO reduced the 60 percent evaluation assigned to the Veteran's service-connected asthma, there had been sustained material improvement in the symptoms attributable to that disability.


CONCLUSIONS OF LAW

The reduction of the 60 percent rating for the Veteran's asthma to 30 percent, effective March 1, 2006, was proper.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.105, 3.344, 4.1, 4.10, 4.13, 4.97, Diagnostic Code 6602 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

Further, there are specific particularized notice requirements that apply in case where the issue is a reduction in rating.  These procedural safeguards afforded to the claimant are set forth under 38 C.F.R. § 3.105(e), are required to be followed by VA before issuing any final rating reduction.  See Brown v. Brown, 5 Vet. App. 413, 418 (1993).  Pursuant to 38 C.F.R. § 3.105(e), initially, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary will then be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore, and will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  If additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires. 

The Board concludes that the procedural requirements for reduction have been satisfied in this case.  In a May 2003 rating decision, the RO increased the Veteran's evaluation from 30 percent disabling to 60 percent disabling, effective August 26, 2002.  The RO issued a rating decision proposing a reduction of the 60 percent evaluation for asthma in a September 2005 rating decision.  The Veteran and his representative were notified of that proposal by a letter dated in September 2005, their right to request a hearing, and informing the Veteran that his benefits would be reduced if he failed to submit additional evidence within 60 days.  The Veteran responded requesting that additional VA treatment records dated in October 2005 be considered prior to reduction; however, he did not request a hearing.  Additional VA treatment records dated October 2005 were associated with the claims file.  In a December 2005 rating decision, the RO reduced the disability rating to 30 percent, effective March 1, 2006, and notified the Veteran of the action in December 2005.  As such, the proper procedures were followed.  The next issue is whether the RO properly reduced the evaluation based on the evidence.

In this case, the 60 percent evaluation was in effect from August 26, 2002 to March 1, 2006, less than 5 years.  Therefore, various provisions of 38 C.F.R. § 3.344, pertaining to stabilization of disability ratings, do not apply, and reexamination disclosing improvement will warrant a rating reduction.  38 C.F.R. § 3.344(c).  In making that determination, certain general regulatory requirements must be met.  Brown v. Brown, 4 Vet. App. 413 (1993) (the general regulations governing the rating of disabilities apply to a rating reduction case).  The evidence must reflect an actual change in the Veteran's condition and not merely a difference in the thoroughness of the examination or in the use of descriptive terms.  38 C.F.R. § 4.13.  The evidence must show that the improvement in the disability actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  38 C.F.R. §§ 4.2, 4.10.  Furthermore, rating reduction cases must be based upon a review of the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2.  Brown, supra, 4 Vet. App. at 420-421.

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities. Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Veteran's asthma is evaluated pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6602.  Under that code, a 100 percent evaluation may be assigned for bronchial asthma when FEV-1 is less than 40-percent predicted, or; FEV-1/FVC is less than 40 percent, or; more than one attack per week with episodes of respiratory failure, or; requires daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.  Where FEV-1 is 40-55 percent predicted, or; FEV-1/FVC of 40-55 percent, or; at least monthly visits to a physician for required care of exacerbations, or; intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids, a 60 percent evaluation may be assigned.  When forced expiratory volume in one second is 56-70 percent predicted, or; forced expiratory volume in one second/forced vital capacity of 57 to 70 percent, or; daily inhalational or oral bronchodilator therapy, or; inhalational anti-inflammatory medication, a 30 percent evaluation may be assigned.  

When evaluating based on PFTs, post-bronchodilator results are used in applying evaluation criteria in the rating schedule unless the post-bronchodilator results were poorer than the pre-bronchodilator results, in which case the pre-bronchodilator values are used for rating purposes.  38 C.F.R. § 4.96(d)(5).  When there is a disparity between the results of different PFT FEV-1 (Forced Expiratory Volume in 1 Second) and FVC (Forced Vital Capacity), so that the level of evaluation would be different depending on which test result is used, the test result is used that the examiner states most accurately reflects the level of disability.  38 C.F.R. § 4.96(d)(6).

On August 26, 2002, the Veteran had a VA outpatient pulmonary function test.  The test revealed an FVC of 51 percent of predicted, an FEV-1 of 45.8 percent of predicted, and an FEV-1/FVC of 75 percent.  The Veteran was noted to be unable to produce acceptable and reproducible spirometry and that the spirometry loops were suboptimal.  The impression was moderate restrictive ventilatory impairment.

In December 2002, the Veteran underwent a VA outpatient pulmonary function test.  The test revealed an FVC of 40.3 percent of predicted, an FEV-1 of 41.8 percent of predicted, and an FEV-1/FVC of 87 percent.  The Veteran was noted to be unable to produce acceptable and reproducible spirometry, that the spirometry loops were suboptimal, and that there was no bronchodilator response.  The impression was that a restrictive defect may be present.

In March 2003, the Veteran underwent a VA outpatient pulmonary function test.  The test revealed an FVC of 56.7 percent of predicted, an FEV-1 of 53.9 percent of predicted, and an FEV-1/FVC of 80 percent.  The spirometry data was noted to be acceptable and reproducible.  The impression was moderate restrictive defect and mild gas exchange defect.  In May 2004, the Veteran had a VA outpatient pulmonary function test that showed an FVC of 74.2 percent of predicted, an FEV-1 of 64.3 percent of predicted, and an FEV-1/FVC of 72 percent.  The spirometry data was noted to be acceptable and reproducible.  The impression was mild obstructive ventilatory impairment.

In July 2005, the Veteran was afforded a VA examination.  He was noted to be prescribed Albuterol nebulizer, Flovent, and Foradil and to occasionally require steroids due to the severity of his symptoms.  The examiner noted that that he has been treated with steroids three times, most recently in June 2005.  Pulmonary function test evaluation showed an FVC of 64 percent of predicted, an FEV-1 of 58 percent of predicted, and an FEV-1/FVC of 76 percent pre-bronchodilator.  

In October 2005, the Veteran had a VA outpatient pulmonary function test that showed an FVC of 67.9 percent of predicted, an FEV-1 of 63.7 percent of predicted, and an FEV-1/FVC of 78 percent.  The spirometry data was noted to be acceptable and reproducible.  The impression was mild obstructive ventilatory impairment.

At a June 2006 VA examination, the Veteran complained of having 5 to 6 asthmatic attacks over the last year.  He was using Flovent and Albuterol 4 to 5 times daily and Foradil twice daily.  Pulmonary function test revealed an FEV-1 of 73 percent of predicted, and an FEV-1/FVC of 83 percent.  

VA treatment in June 2008 show that the Veteran's asthma had been well controlled on Formoterol and Mometasone and he had not used an Albuterol inhaler for some time and had no recent emergency room visits or exacerbations.  During treatment in November 2008, pulmonary function test revealed an FVC of 69 percent of predicted, an FEV-1 of 68 percent of predicted, and an FEV-1/FVC of 78 percent.  It was noted that his asthma and restrictive lung disease were well controlled by the medications that he was taking as evidenced by the normal FEV1/FVC ratio.

In September 2009, the Veteran was afforded another VA examination.  At that time, the Veteran's medication included albuterol metered dose inhaler 1 puff every 6 hours, Formoterol metered dose inhaler 1 capsule via chamber inhaler twice a day, Loradine 10mg, and Mometasone oral inhaler 1 inhalation twice a day.  Pulmonary function test revealed an FVC of 60 percent of predicted, an FEV-1 of 43 percent of predicted, and an FEV-1/FVC of 59 percent.  Spirometry curves were suboptimal and the Veteran could not perform spirometry in an acceptable and reproducible manner.  His lung volumes were all reduced revealing mild restrictive ventilator impairment and diffusing capacity was moderately reduced.  Diffusing capacity was normal when corrected for alveolar volume and the reduction in DLCO could be explained only by reduced lung volume.  

VA treatment in January 2010 states that the Veteran had a history of reactive airway disease with multiple medicines for control of asthma and will require ongoing follow-up and treatment for his reactive airway disease.  During treatment in January and February 2012, his asthma was noted to be clinically stable.

The Veteran was prescribed an inhalational bronchodilator since at least January 1999 and an oral bronchodilator beginning in September 2002.  Review also reveals inhalational steroid treatment.  However, review of the Veteran's VA treatment records does not reveal any oral or parenteral steroid treatment at the time of the reduction of the Veteran's disability evaluation.

Lay statements received in April 2006 reported that the Veteran has difficulty sleeping and walking long distances due to his breathing.  The statements indicate that the Veteran was sent home from work due to asthma flare-ups and that this led eventually to his termination from his job.

In a rating decision dated in May 2003 the evaluation of the Veteran's asthma was increased to 60 percent disabling, effective August 26, 2002, based upon the results of the August 26, 2002, outpatient VA pulmonary function test.  As noted above, the RO proposed the reduction of the Veteran's evaluation based upon the results of the July 2005 VA C&P respiratory examination.  Subsequently, in a December 2005 rating decision, the RO reduced the Veteran's evaluation for asthma to 30 percent disabling, effective March 1, 2006, based upon VA outpatient pulmonary function tests in October 2005.  

Having carefully considered the medical evidence of record, the Board concludes that the RO's reduction in rating from 60 to 30 percent for bronchial asthma was objectively warranted.  Based on the evidence at the time of the RO's action to reduce the Veteran's disability evaluation, the overall severity of bronchial asthma was best approximated by the assignment of a 30 percent rating under 38 C.F.R. § 4.97 , Diagnostic Code 6602.  Applying first the provisions under Diagnostic Code 6602 for evaluation based upon PFT study results, the most pronounced such findings taken since the rating reduction was from the November 2008 PFT study showing FVC of 69 percent of predicted, an FEV-1 of 68 percent of predicted, and an FEV-1/FVC of 78 percent, which correspond to at most the criteria for an available 30 percent disability rating.  Therefore, the Veteran retained functional lung capacity consistent with no more than assignment of a 30 percent evaluation. 

The Board does note that PFT test results from the September 2009 VA examination did show a FEV-1 of 43 percent of predicted, which would warrant a 60 percent rating.  However, spirometry curves were found to be suboptimal and the Veteran could not perform spirometry in an acceptable and reproducible manner.  Furthermore, his restrictive ventilator impairment was described as mild and diffusing capacity was only moderately reduced.  Therefore, these test results are not probative as evidence warranting a higher rating as they are not reliable.  

The rating criteria under Diagnostic Code 6602 further contemplate the nature and extent of treatment modalities for bronchial asthma.  By this standard, there is sufficient evidentiary support for assignment of a 30 percent evaluation, but no higher.  The evidence shows that in June 2008, asthma was well controlled on Formoterol and Mometasone and he had not used an albuterol inhaler for some time and had no recent emergency room visits or exacerbations.  During the September 2009 VA examination, the Veteran's medication included Albuterol metered dose inhaler 1 puff every 6 hours, Formoterol metered dose inhaler 1 capsule via chamber inhaler twice a day, Loradine 10mg, and Mometasone oral inhaler 1 inhalation twice a day.  However, in order to warrant the next higher 60 percent rating, under Diagnostic Code 6602, there must manifest either a minimum of monthly visits to a physician for required care of exacerbations; or, intermittent (at least three per year) course of systemic (oral or parenteral) corticosteroids.  Neither condition was met in this case.  For one, the Veteran was not shown to require monthly medical visits due to exacerbations.  In fact, the evidence shows that the Veteran's condition has been stable.  Moreover, there had not been any course of systemic corticosteroids taken.  As such, the criteria for demonstrating entitlement to a 60 percent evaluation had not been properly met, based upon PFT study results, as well as treatment modalities undertaken for bronchial asthma. 

For the reasons set forth above, the Board finds that the RO properly reduced the level of compensation from 60 to 30 percent when considering the directly applicable requirements of the rating criteria, as applied to this particular case.  Accordingly, the preponderance of the competent evidence weighs against the restoration of benefits to the 60 percent level.  


ORDER

The reduction in the rating assigned for the Veteran's asthma from 60 to 30 percent effective March 1, 2006, was proper and thus the appeal is denied. 



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


